Citation Nr: 1022964	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-42 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of an injury to 
the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to November 
1955.  

This appeal arises from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service connection for residuals 
of an injury to the right hand.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Records from the Surgeon General's Office (SGO) indicate the 
Veteran was hospitalized in April 1954 for rubella, but do not 
mention any right hand injury.  

2.  VA records include a current assessment of symptoms 
consistent with neuroparxia of the digital nerve of the right 
hand.  

3.  There is no evidence of old fracture of the right hand on VA 
X-rays or magnetic resonance imaging.  

4.  A chronic right hand disorder was not present during service, 
arthritis of the hand was not manifest within a year of service, 
and a current right hand disorder did not develop as a result of 
any incident in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of injury to 
the right hand have not been met.  38 U.S.C.A. § 110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

The Veteran submitted his claim for VA benefits in May 2008.  The 
RO sent a letter to the Veteran in June 2008.  The letter 
explained what evidence was needed from the Veteran and enclosed 
information explaining how VA could help him with his claim, how 
he could help, what the evidence must show to support his claim, 
and how VA determined disability ratings and effective dates.  

VA records of treatment of the Veteran have been obtained.  The 
Veteran responded in June 2008 that he had no additional evidence 
to submit.  

In response to their request for the Veteran's service treatment 
records and verification of his service, the National Personnel 
Records Center (NPRC) stated the Veteran had fire related records 
and that no service treatment records had been recovered.  A 
search had been conducted of the records of the Surgeon General's 
Office (SGO).  A record was located under the Veteran's service 
number of hospitalization in April 1954.  The RO sent a letter to 
the Veteran in August 2008 which informed him no service 
treatment records had been received, that his military records 
had been destroyed in the fire at the National Archives and 
Records Administration in July 1973.  He was asked to submit any 
military medical records in his possession.  In September 2008 he 
informed the RO he did not have any additional information.  

The Board considered whether the Veteran should be afforded a VA 
examination.  The Veteran has been examined for treatment of his 
right hand and those records are currently in the claims folder, 
they include an assessment as to the origin of the Veteran's 
current symptoms of pain.  For that reason a medical examination 
to obtain a current diagnosis is not necessary.  The Board also 
considered whether an examination to obtain a medical opinion 
should be ordered.  As there are no contemporaneous clinical 
records for a physician to review, such a request would in 
essence be asking a medical provider to make an assessment of the 
credibility of the Veteran, not a medical opinion based on 
clinical data which would require interpretation by a medical 
professional.  Assessments as to the credibility of the Veteran 
are the task of the Board and not a medical provider. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Veteran on his May 2008 application for VA benefits indicated 
he sustained a right hand disorder on July 15, 1953.  

In September 2008, the Veteran wrote that in 1954 he fell to the 
ground during maneuvers and hurt his right hand.  He indicated he 
was treated in at Stuttgart, Germany where he was hospitalized.  
In his notice of disagreement, received in February 2008, he 
stated he injured his hand when he was tangled in a dog leash and 
fell down a hill.  He reported that he sustained a fracture of 
the left side of his hand.  

The Veteran's DD Form 214 reveals he entered the service in 
February 1954.  His occupational specialty was light weapons 
infantry.  He served either in a foreign country or at sea for 
one year and one month.  He was separated from active duty in 
November 1955.  No other service is indicated.  

As was noted above, the Veteran's service treatment records are 
unavailable.  The SGO's forwarded to VA include record of 
hospitalization under the Veteran's service number in April 1954 
at an overseas location.  The SGO record indicates there was no 
injury, only diagnosis of Rubella or German measles.  

Another SGO record of hospitalization was forwarded to VA.  It 
indicates a serviceman was hospitalized in Germany in September 
1953 for treatment of schizophrenia.  He was evacuated to the 
United States and treated at Rodriquez Hospital in Puerto Rico.  
He was then separated from the service.  This SGO while under the 
Veteran's service number is not consistent with the facts set out 
on his DD Form 214 as to his dates of entry on to active duty and 
the reason for his separation.  

VA treatment records of the Veteran include August 2008 hand 
surgery outpatient notes.  The Veteran reported a five year 
history of right hand pain, primarily on the dorsum of the wrist 
that was worsening.  It was aggravated by gripping and twisting.  
He had a history of fracture of the small finger 53 years ago.  
Examination showed a mild flexion deformity of the small finger 
of the right hand over the metacarpal with tenderness and 
decreased range of motion.  He had mild signs of carpal tunnel 
syndrome, Tinnels and Phalens and also cubital tunnel.  The 
assessment was possible osteoarthritis of the wrist and 
metacarpals three through five of the right hand.  

X-rays of the right wrist in August 2008 showed only mild 
degenerative changes were seen with no evidence of acute fracture 
or dislocation.  

Magnetic resonance imaging (MRI) of the right hand in September 
2008 noted the history of old fracture of the right small finger 
metacarpal bone.  There was no evidence of a lesion on X-rays 
just a thickened periosteum.  The MRI was ordered to rule out any 
space occupying bony lesion in metacarpal at the site of old 
fracture.  The MRI revealed no evidence of abnormal bone marrow 
signal.  Visualized tendons, ligaments and soft tissues were 
unremarkable.  There was no evidence of acute findings.  

VA consult with physical medicine and rehabilitation in October 
2008 resulted in an assessment of symptoms consistent with 
neuroparxia of the digital nerve.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The evidence as to element one, includes current findings on X-
rays of mild degenerative changes and symptoms consistent with 
neuroparxia of the digital nerve.  No evidence of old fractures 
was seen on either X-rays of the wrist or on MRI.  

As to element two, the Veteran has offered his lay statements 
describing the events in service.  He has consistently stated he 
fell on his hand in service.  Most recently he stated he 
fractured his hand.  He contends he was hospitalized in service.  
He first indicated the injury occurred on July 17, 1953.  That is 
prior to his entry into active duty in February 1954.  In 
addition, it is inconsistent with the SGO record which indicates 
he was hospitalized in April 1954 overseas for rubella.  That 
fact alone does not rule out the possibility the Veteran was 
hospitalized in service on another occasion.  

SGO records are obtained from the Hospital admission card data 
files created by the Office of the Surgeon General, Department of 
the Army, which were kept from 1942-1945 and from 1950 to 1954.  
The files were originally compiled for statistical purposes.  
Name identification does not exist and sampling techniques were 
used with the result that not all hospital admissions are 
included.  Veterans in the file are identified by service number 
and other data related to hospital admission.  

In essence the only evidence of any injury to the right hand in 
service are the statements of the Veteran.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) it was held that it was error to 
require that lay evidence of medical symptoms be accompanied by 
contemporaneous medical records.  The Veteran's lay statements 
alone may be competent evidence to support his claim if his 
descriptions are of the nature a lay person could observe or 
report.  38 C.F.R. § 3.159 (a)(2)(2009).  Certainly, a broken 
bone, that was casted, is the type of injury that could easily be 
described and observed by a lay person.  The evidence offered by 
the Veteran is considered competent lay evidence.  

The Veteran reported having fallen in service.  However, his 
accounts as to date when this occurred are inconsistent.  He 
first indicated the injury to the right hand occurred in 1953, 
later he changed this to 1954.  On his VA application he listed 
not just a year, but a specific day July 15, 1953.  In September 
2008, he stated he fell to the ground during maneuvers.  Later in 
January 2009 he stated he was tangled in a dog leash and fell 
down a hill.  The details of the injury are not consistent.  The 
Veteran had also stated he fractured the left side of his hand.  

While VA records report the history as given by the Veteran of a 
fractured hand 53 years ago there is no evidence of old fracture 
of the right hand found on X-rays or MRI.  The current symptoms 
complained of by the Veteran have been attributed to neuroparxia 
of the digital nerve.  Unenhanced reports of history transcribed 
by a medical examiner do not constitute competent medical.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

In Jandreau v. Nicholson, 492 F.3d 1372 (2007) it as held that 
destruction of the Veteran's medical records while in the 
government's custody due to a fire at the records center did not 
result in a relaxed burden of proof or an adverse inference in 
favor of the Veteran in his claim for VA benefits.  Even if the 
Veteran's account of sustaining an injury to the hand in service 
is accepted as being accurate, the Board notes that there is no 
reason to believe that any current symptoms are related to such 
injury.  Notably, it has been over fifty years since the Veteran 
was separated from the service.  The Veteran has not identified 
any records of treatment for the right hand since service 
separation until 2008.  He told VA examiners he had symptoms of 
right hand pain for the last five years.  Evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the veteran's health and medical 
treatment during and after military service when considering a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  That combined with no evidence of an old fracture in 
current MRI or X-ray examinations, results in the preponderance 
of the evidence being against the claim for service connection 
for residuals of a right hand injury.  


ORDER

Service connection for residuals of injury to the right hand.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


